In accordance with the opinion of the court, a memorandum report of the commissioner, and a stipulation of settlement of the parties, it was ordered on May 28, 1969, that judgment for the plaintiff be entered for $100,935.24 for the period from February 12, 1958, through December 31, 1968; with $7,009.90 to be credited as plaintiff’s contribution to the Civil Service Retirement Fund for the same period; with $750.94 applied as plaintiff’s contribution under the Federal Employee’s Life Insurance Act of 1954 for the same period; and with $20.94 deducted as the lump-sum leave payment received by plaintiff at the time of her separation on February 11, 1958, and applied to reimburse the United States Air Force for such payment; and the balance of ninety-three thousand one hundred fifty-three dollars and forty-six cents ($93,153.46) to be paid to plaintiff. The stipulation of settlement is accepted by the court in its entirety, and the terms thereof approved and made conditions of the order, a copy of which stipulation is annexed to the order.